Citation Nr: 1044795	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 27, 2003, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active military service from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran has requested a Board hearing and, as described in 
detail below, the case must be remanded.  As a preliminary 
matter, a discussion of the issues that are, and are not, before 
the Board for appellate review is in order.

By way of background, the Veteran filed a claim of service 
connection for PTSD in July 1997.  By an October 1, 1997 rating 
decision, the RO denied the claim.  In March 2003, the Veteran 
filed a petition to reopen his claim of service connection for 
PTSD.  The claim was again denied in August 2003.  After the 
Veteran appealed, the RO granted service connection by a February 
2005 rating decision.  A 30 percent disability rating was 
assigned for the Veteran's PTSD with an effective date of October 
24, 2003.

Subsequently, in April 2005, the Veteran filed a "claim" for an 
earlier effective date for the award of service connection for 
PTSD.  The Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that there is no such 
freestanding claim as a "claim for an earlier effective date."  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In any event, by a 
July 2005 rating decision, the RO granted an earlier effective 
date to March 27, 2003, for the award of service connection for 
PTSD and the 30 percent rating.

In October 2005, the Veteran filed a notice of disagreement (NOD) 
with the evaluation assigned for his service-connected PTSD.  In 
January 2006, the RO increased the disability rating for PTSD to 
50 percent effective March 27, 2003, and to 70 percent effective 
October 18, 2004.  Prior to the issuance of a statement of the 
case (SOC), and specifically in January 2006, the Veteran 
withdrew his appeal "for PTSD."  The Veteran received written 
notice of the increased ratings by a letter dated in February 
2006.

Thereafter, in January 2007, the Veteran's representative filed a 
NOD with a November 14, 2006 rating decision.  The NOD also 
stated that the disagreement was with the effective date of the 
award of service connection for PTSD that should be set to 
September 3, 1997.  Notably, there is no November 14, 2006 
decision of record.  There is a rating decision dated November 
13, 2006, but that decision awarded a total disability rating 
based on individual unemployability and did not address any 
specific PTSD issue.  The RO did not accept the filing as a NOD 
with the November 13, 2006 decision because the decision did not 
address PTSD.

The January 2007 NOD was accepted by the RO as timely to the 
January 2006 rating decision that had increased the ratings for 
the Veteran's PTSD.  The Board notes that a withdrawal of an 
appeal does not preclude the filing of a new NOD provided that 
such a filing is timely as if the appeal withdrawn had never been 
filed.  See 38 C.F.R. § 20.204(c) (2010).  Thus, even though the 
Veteran withdrew the PTSD appeal in January 2006, the January 
2007 NOD was still timely as to the January 2006 rating decision.

The January 2006 rating decision did not expressly consider the 
effective date of the award of service connection for PTSD; 
rather, it addressed the evaluation of the disabling effects of 
the Veteran's PTSD.  Even so, the January 2006 decision was 
essentially a continuation of the initial rating decision that 
granted service connection.  Thus, the RO's acceptance of the NOD 
as pertaining to the effective date of the award of service 
connection is permissible.  The issue has been characterized as 
such on the title page.

Also of importance is testimony that the Veteran provided to a RO 
hearing officer in September 2007.  It was at this point that the 
Veteran's representative first raised the issue of clear and 
unmistakable error (CUE).  Specifically, the representative 
contended that CUE was committed by the RO when it did not grant 
service connection for PTSD in the October 1, 1997 rating 
decision.  A claim asserting CUE in the October 1, 1997 decision 
is separate and distinct from the appeal of the effective date 
that was assigned for the award of service connection for PTSD.  
However, when the RO issued a September 2007 supplemental 
statement of the case (SSOC) after the hearing, the CUE claim was 
included with the already existing appeal for an earlier 
effective date.

The Board points out that the regulations provide that in no case 
will an SSOC be used to announce decisions by the RO on issues 
not previously addressed in the SOC.  38 C.F.R. § 19.31 (2010).  
A CUE claim was not previously addressed in the SOC or the rating 
decision on appeal.  It was first considered in the September 
2007 SSOC.  The proper way to address the raised CUE claim is to 
issue a rating decision and, if the claim is denied and appealed 
by the Veteran, a SOC.  Accordingly, as the issue of whether CUE 
was committed in an October 1, 1997 rating decision that failed 
to award service connection for PTSD has not been properly 
developed for appellate review, the Board does not have 
jurisdiction over the claim, and it is referred to the agency of 
original jurisdiction for appropriate action.


REMAND

On his VA Form 9 (Appeal to Board of Veterans' Appeals), received 
by the RO in July 2007, the Veteran requested a hearing before a 
member of the Board sitting at the RO.  In August 2007, he also 
requested a hearing before a RO hearing officer.  The Veteran 
provided testimony at a RO hearing in Muskogee in September 2007.  
The Veteran never waived his right to provide hearing testimony 
to a member of the Board or withdrew his Board hearing request.  
In May 2008, the Veteran stated that he had no further evidence 
to submit, but that he wished to proceed with his request for a 
Board hearing.  

Significantly, no steps have been taken to schedule the Veteran 
for a Board hearing.  The Veteran has a right to provide hearing 
testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2010).  In accordance with his request, 
the Veteran must be provided an opportunity to present testimony 
during a hearing before a member of the Board sitting at the RO.  
See 38 C.F.R. § 20.704 (2010).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge of the Board sitting at 
the RO.  Notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b).  After the hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance with 
appellate procedures.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


